Citation Nr: 0308531	
Decision Date: 05/06/03    Archive Date: 05/15/03

DOCKET NO.  02-06 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for right eye glaucoma.  

2.  Entitlement to service connection for hearing loss.  

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Johnston, Counsel



INTRODUCTION

The veteran had active service from June 1964 to June 1966.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from October 2001 and May 2002 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California, which denied 
service connection for right eye glaucoma, tinnitus, and 
hearing loss.  


REMAND

In both his May and November 2002 VA Form 9 Substantive 
Appeals, the veteran clearly wrote that he wanted a hearing 
before a local RO hearing officer.  The representative noted 
a hearing request in a VA Form 119, Report of Contact, in 
February 2003.  The RO did not schedule a local RO hearing in 
response to either request, and the VA Form 8, Certification 
of Appeal, noted that no hearing had been requested.  

The case is remanded for the following action:

1.  The veteran should be scheduled for 
the conduct of a local RO hearing.  

2.  The RO should take appropriate steps 
to review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed.  

3.  After undertaking any additional 
notification and/or development action 
deemed appropriate, the RO should 
readjudicate the issues currently on 
appeal.  If the benefits sought on appeal 
are not granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond with written or other argument in 
response thereto before the claims file 
is returned to the Board.  

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




